Title: Humphrey Ploughjogger to the Boston Gazette, 14 October 1765
From: Adams, John,Ploughjogger, Humphrey
To: Boston Gazette (newspaper)


     
      MessieursEdes & Gill,
      Monday, October 14, 1765
     
     I Han’t rit nothing to be printed a great while: but I can’t sleep a nights, one wink hardly, of late. I hear so much talk about the stamp act and the governor’s speech, that it seems as if ’twould make me crazy. The governor has painted a dreadful picture of the times after the first of November—I hate the thoughts of the first of November. I hope twill be a great storm, and black and gloomy weather, as our faces and hearts will all be. Tis worse than all the fifth of Novembers that ever was. The Pope never did half so much mischief, as that stamp act will do, if the world stands as long as the Pope has done. However, seems to me the governor has represented the times worse than they will be. For in the first place they do say, that thieves and robbers and rioters, ay and lyars too, and all sorts of rogues, may be punish’d as well after the stamp act takes place as before. And as to suing poor folks for money, that does no body no good but the lawyers. But as to trade and shipping and such like, it seems to me we had better be without the most of that than with it—for it only makes rum and such things cheap, and so makes folks drink toddy and flip instead of cyder, when they an’t half so good and holsome—and it mades makes us all beaus, and dresses us up fine. We got into a way on’t o late,—our young men buy them blue surtouts, with fine yellow buttons, and boughton broad cloth coats jackets and breeches—and our young women wear callicoes, chinces and laces, and other nicknacks to make them fine. But the naughty jacks and trollops must leave off such vanity, and go to nitting and spinning. I always used to keep a comely boughten coat to go to meeting in, but I’le vow I’le never put it on again after first November, if the stamp act takes place; I’le cut up the hide of my fat Ox that I’m fatting for my winter’s beef first, and make a coat of that, with the hair on. I’m sure I could be edified as much with the sermon, as if I had on a royal robe, and be as warm in it too. I’ve read somewhere that the folks in old England before Caesar went there, wore such skins of beasts, and yet loved liberty, and knew how to keep it too. I don’t believe our young folks would love to dance together at husking frolicks, and to kiss one another a bit the less, if they wore woolen shirts and shifts of their own making, than they do now in their fine ones. I do say, I won’t buy one shilling worth of any thing that comes from old England, till the stamp act is appeal’d, nor I won’t let any of my sons and daughters; I’de rather the Spittlefield weavers should pull down all the houses in old England, and knock the brains out of all the wicked great men there, than this country should loose their liberty. Our fore fathers came over here for liberty of conscience, and we have been nothing better than servants to ’em all along this 100 years, and got just enough to keep soul and body together, and buy their goods to keep us from freezing to death, and we won’t be their negroes. Providence never designed us for negroes, I know, for if it had it wou’d have given us black hides, and thick lips, and flat noses, and short woolly hair, which it han’t done, and therefore never intended us for slaves. This I know is good a sillogissim as any at colledge, I say we are as handsome as old England folks, and so should be as free.
     So I don’t like the governor’s speech very well, any more than I did tother speech that he made, where he has not done fairly by me. I’me sure I wrote abundance, about Hemp before he said a word about it. Mr. U and I wrote a good many papers, and us’d many arguments for it, and told the way of managing ont, a year or two before the governor said a word about it. Ay, and a great many folks were stirred up to try it, by our writings too, and I believe raly Mr. U and I ought to have the honor and glory and profit ont too—of bringing ont into fashion. I dont see why it would not be reasonable for our Deputies to make Mr. U and I a grant or two for our extraordinary services, as they do sometimes to other great men that dont deserve it half so much.
     
      
       Humphry Ploughjogger
      
     
    